   Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 1 of 76



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KAY JOHNSON, both individually and
derivatively on behalf of NATIONAL
HOLDINGS CORPORATION,

                       Plaintiff,     No. 19-cv-6197 LTS-OTW

           v.                         AMENDED VERIFIED COMPLAINT

NATIONAL SECURITIES                   Jury Trial Demanded
CORPORATION, NATIONAL ASSET
MANAGEMENT, INC., NATIONAL
HOLDINGS CORPORATION,
MICHAEL MULLEN, GLENN
WORMAN, BILLY GROENEVELD,
DANIEL ORTEGA, RENE KAGEFF,
MICHAEL SINGER, DANIEL HUME,
JEFFREY GARY, ROBERT FAGENSON,
ATHANASSIOS MICHAS A/K/A
NASSOS MICHAS, BARBARA
CREAGH, and JOHN DOES 1–10,

                       Defendants,
     and

NATIONAL HOLDINGS
CORPORATION,

                 Nominal Defendant.
   Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 2 of 76



                         TABLE OF CONTENTS

THE PARTIES                                                              4
JURISDICTION AND VENUE                                                  10
ADMINISTRATIVE PROCEDURES                                               11
UNTIL FORTRESS ACQUIRED NATIONAL, WOMEN THRIVED                         12
NATIONAL IS JUST THE LATEST VICTIM OF FORTRESS’S SELF-DEALING
SCHEMES                                                                 15
FORTRESS IMMEDIATELY INSTALLED ITS SUBORDINATES AS NATIONAL’S
OFFICERS AND DIRECTORS                                      18
THE DIRECTOR DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES WHEN
THEY ENTRUSTED DEFENDANT MULLEN WITH NATIONAL              19
DEFENDANT MULLEN IS BEHOLDEN TO NO ONE BUT FORTRESS,
ROSENWALD, AND WEISS                                                    24
EVEN IN NATIONAL’S INCREASINGLY-HOSTILE ENVIRONMENT, MS.
JOHNSON REMAINED CRUCIAL TO THE COMPANY’S SUCCESS                       32
DEFENDANT MULLEN’S TGTX TRADING RAISED RED FLAGS                        35
DEFENDANT MULLEN’S BOYS’ CLUB CONSPIRED TO ENGAGE IN
SUSPICIOUS TRADING OF TGTX                                              38
MS. JOHNSON PROPERLY INVESTIGATED DEFENDANT MULLEN’S
SUSPICIOUS TRADING                                                      42
NATIONAL BURIED THE MULLEN TRADES AND MS. JOHNSON’S
INVESTIGATION                                                           44
DEFENDANTS FIRED MS. JOHNSON AND HER ENTIRE STAFF IMMEDIATELY
AFTER SHE PRESENTED THEIR FINDING THAT DEFENDANT MULLEN MAY
HAVE COMMITTED INSIDER TRADING                              45
THE INDIVIDUAL DEFENDANTS HAVE ENDANGERED NATIONAL                      47
THE DIRECTOR DEFENDANTS BREACHED THEIR DUTIES TO NATIONAL               49
DEFENDANTS’ DISLOYALTY HAS DAMAGED NATIONAL                             50
MS. JOHNSON HAS STANDING TO BRING DERIVATIVE CLAIMS ON BEHALF
OF NATIONAL                                                 52
DEMAND IS EXCUSED                                                       53
CLAIMS                                                                  55



                                   ii
   Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 3 of 76



 COUNT I                                                                55
 BREACH OF FIDUCIARY DUTY – DEFENDANTS MULLEN, WORMAN, GROENEVELD,
 ORTEGA, AND KAGEFF                                                     55
 COUNT II                                                               57
 BREACH OF FIDUCIARY DUTY – DEFENDANTS MULLEN, SINGER, HUME, GARY,
 FAGENSON, MICHAS, AND CREAGH                                           57
 COUNT III                                                              59
 RETALIATION IN VIOLATION OF THE SARBANES–OXLEY ACT – DEFENDANTS NSC,
 NAM, MULLEN, AND WORMAN                                                59
 COUNT IV                                                               60
 RETALIATION IN VIOLATION OF THE DODD–FRANK ACT – DEFENDANTS NSC, NAM,
 MULLEN, AND WORMAN                                                     60
 COUNT V                                                                61
 AIDING & ABETTING DODD–FRANK RETALIATION – DEFENDANTS NATIONAL,
 GROENEVELD, ORTEGA, KAGEFF, SINGER, HUME, GARY, FAGENSON, MICHAS, CREAGH,
 AND JOHN DOES 1–10                                                     61
 COUNT VI                                                               62
 AIDING & ABETTING SARBANES–OXLEY RETALIATION – DEFENDANTS NATIONAL,
 GROENEVELD, ORTEGA, KAGEFF, SINGER, HUME, GARY, FAGENSON, MICHAS, CREAGH,
 AND JOHN DOES 1–10                                                     62
 COUNT VII                                                              63
 COMMON-LAW WRONGFUL TERMINATION - DEFENDANTS NSC, NAM, MULLEN, AND
 WORMAN                                                                 63
 COUNT IX                                                               65
 EQUAL PAY ACT – NSC AND NAM                                            65
 COUNT X                                                                66
 TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – NSC AND NAM                66
 COUNT XI                                                               67
 AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 – NSC AND NAM             67
 COUNT XII                                                              68
 WASHINGTON LAW AGAINST DISCRIMINATION – NSC AND NAM                    68
 COUNT XIII                                                             69
 SEATTLE FAIR EMPLOYMENT PRACTICES ORDINANCE – NSC AND NAM              69
 PUNITIVE DAMAGES AND ATTORNEYS’ FEES                                   69
RELIEF REQUESTED                                                        70
JURY DEMAND                                                             71
VERIFICATION OF KAY JOHNSON                                             72




                                   iii
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 4 of 76



      Plaintiff Kay Johnson, through undersigned counsel, sets forth this Amended

Verified Complaint against Defendants National Securities Corporation, National Asset

Management, Inc., Michael Mullen, Glenn Worman, Billy Groeneveld, Daniel Ortega,

Rene Kageff, , Michael Singer, Daniel Hume, Jeffrey Gary, Robert Fagenson, Athanassios

Michas a/k/a Nassos Michas, Barbara Creagh, and John Does 1–10, and Defendant–

Nominal Defendant National Holdings Corporation, as follows:1

      1.     Michael Mullen mucked it up.

      2.     Though an investment adviser with little managerial experience in his

checkered career, Mullen was hand-picked to run NASDAQ-traded National Holdings

Corporation (“National” or the “Company”) when Fortress Biotech Inc. (“Fortress”)

acquired the Company in 2016.

      3.     Upon acquiring National, Fortress and Defendant Mullen immediately put

their stamp on the Company, promoting their “Boca Boys” cronies, constructing a

“brotherhood” of male executives, conducting “business” at strip clubs, conspiring to

eliminate National’s most senior women employees, and creating a culture so hostile that

the Company settled a woman’s sexual harassment claims for $75,000 after she spent less

than two days with the Company.

      4.     Under Defendant Mullen’s “leadership,” National not only sidelined

women employees, but also shifted from customer-focused brokerage services to shilling

Fortress’s private investments and publicly-traded securities.




1 Ms. Johnson makes all allegations upon information and belief unless otherwise
stated.

                                            1
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 5 of 76



       5.     Throughout his tenure as CEO, Defendant Mullen has continued to be the

personal investment adviser of Fortress’s Chairman / President / CEO Lindsay

Rosenwald and has continued to manage a National branch created to serve Rosenwald

and his associates, reaping 100% of income accrued at that branch: over $3.6 million in

2017 and 2018, ten times his annual base salary for running National.

       6.     But Defendant Mullen was not content with the millions he “earned”

working for Rosenwald and National.

       7.     In September 2018, he engaged in suspicious trading in the common stock

of Fortress subsidiary TG Therapeutics Inc. (“TG Therapeutics”) before it announced

disappointing clinical results.

       8.     When TG Therapeutics announced those results on September 25, 2018, its

stock dropped 44%.

       9.     But on a day that TG Therapeutics lost nearly half its value, Defendant

Mullen sold put options he had purchased twelve days earlier—and more than doubled

his money.

       10.    Several of National’s directors and officers facilitated and attempted to

cover up Defendant Mullen’s suspicious trading.

       11.    However, National’s clearing firm, National Financial Services (“NFS”),

noticed Mullen’s suspicious trading and asked Ms. Johnson to discreetly investigate it.

       12.    Ms. Johnson was Chief Compliance Officer of National’s broker–dealer and

advisory subsidiaries, the only woman on its eleven-person executive leadership team,

and a sixteen-year veteran of National.




                                           2
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 6 of 76



       13.      But once Ms. Johnson investigated Defendant Mullen’s suspicious trading,

he fired her.

       14.      Soon thereafter, Ms. Johnson alerted National’s directors to Defendant

Mullen’s possible violations of the law, including his suspicious trading and her

wrongful termination.

       15.      But the directors refused to lift a finger, claiming that her termination

merely was the result of an (unplanned, unannounced, improperly-executed)

“restructuring.”

       16.      That, of course, was a lie.

       17.      National’s directors and officers have demonstrated, time and time again,

that their loyalty lies with Fortress, Mr. Rosenwald, and his lackey Defendant Mullen—

no matter what that loyalty demands.

       18.      Therefore, Ms. Johnson brings this suit.




                                              3
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 7 of 76



                                        The Parties

       19.    Until her March 2019 termination, then-55-year-old Plaintiff Kay Johnson

was the Executive Vice President, Chief Compliance Officer of Defendant National

Securities Corporation and Vice President and a Director of Defendant National Asset

Management. She is a resident of Washington State.

       20.    Ms. Johnson holds her Financial Industry Regulatory Authority (“FINRA”)

Series 7, 9, 10, 24, 63, 79, and 99 licenses and was certified as a Regulatory and Compliance

Professional by the FINRA Institute at Wharton in 2006. 2

       21.    Ms. Johnson owns 7,189 shares of Defendant National Holdings

Corporation, which trades on NASDAQ as “NHLD.”3

       22.    Defendant National Holdings Corporation is headquartered at 200 Vesey

Street, 25th Floor, New York, New York 10281 and is organized under the laws of

Delaware.

       23.    Through its subsidiaries, National provides full-service retail brokerage

services to individual, corporate, and institutional clients; investment banking, merger

and acquisition, and advisory services to companies; and trades securities, including

exchange-listed stocks.




2 FINRA a self-regulatory organization that is the successor to the National Association
of Securities Dealers (“NASD”) and the member regulation, enforcement, and arbitration
operations of the New York Stock Exchange.
3 At the time of her wrongful termination, Ms. Johnson held over 100,000 unvested

options of National’s common stock. These options expired upon her wrongful
termination.

                                             4
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 8 of 76



      24.    Defendant National Securities Corporation (“NSC”), Defendant National

Asset Management (“NAM”), and non-parties National Insurance Corporation (“NIS”)

and National Tax and Financial Services (“NTFS”) are wholly-owned subsidiaries of

National.

      25.    Because NSC is merely an introducing firm, all of National’s securities

transactions are processed by other entities, including non-party NFS, a clearing firm

owned by non-party Fidelity Brokerage Global Brokerage Group, Inc. (“Fidelity”).

      26.    Broker-dealer NSC is organized under the laws of Washington State and is

a FINRA member firm that now purports to be headquartered at 5000 T-Rex Avenue,

Suite 300, Boca Raton, Florida 33431.

      27.    However, as of June 28, 2019, the disclosure documents that NSC provided

on its website stated that it is co-headquartered in New York City and Seattle, where Ms.

Johnson worked. See, e.g., Exhibit A, Important Information Disclosure Information and

Notices     Regarding     Your      Account,     National     Securities    Corporation,

https://www.yournational.com/wp-content/uploads/2019/02/NSC-IIB-2-2019.pdf.

      28.    NSC offers securities and variable insurance products.

      29.    Defendant NAM is an SEC-registered investment adviser that provides

asset management advisory services to retail clients for a fee calculated as a percentage

of assets managed. It is organized under the laws of Washington State.

      30.    As of July 2019, NAM’s most recent Form ADV reported regulatory assets

under management of approximately $2.396 billion.

      31.    National offers advisory services through NAM.




                                           5
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 9 of 76



       32.    Non-party Fortress is a biopharmaceutical company that was the majority

owner of Defendant National from September 2016 through February 2019.4

       33.    Non-party Lindsay Rosenwald is the Chairman, President, and CEO of

Fortress.

       34.    Defendant Michael Mullen is the Chairman and CEO of National;

President, CEO, and Executive Chairman of NSC; Executive Chairman of NAM; and

Executive Chairman of non-parties NIC and NTFS. Upon information and belief,

Defendant Mullen is a resident of New Jersey.

       35.    All four broker–dealers with which Defendant Mullen was registered

before joining National were expelled by FINRA and / or convicted of federal felonies

and securities law violations.

       36.    Although Defendant Glenn Worman has never acquired the FINRA

licenses necessary to become a principal of a broker–dealer, he is the President and Chief

Financial Officer of National and a member of NSC’s Executive Committee. Upon

information and belief, Defendant Worman is a resident of New Jersey.

       37.    Defendant Billy Groeneveld is the Executive Vice President (“EVP”) and

Chief Risk Management Officer of NSC, Director of Trading of National, and a member

of NSC’s Executive Committee. Defendant Groeneveld is a resident of Florida.




4In 2018, non-party B. Riley Financial agreed to buy Fortress’s majority stake in National
for exactly the same price that Fortress paid in 2016: $3.25 per share for over 7 million
shares, which comprised 56.1% of National’s common stock. B. Riley closed the first part
of the deal on November 16, 2018, for a 24% stake. After FINRA approved the merger,
the parties closed the second stage of the sale on February 11, 2019.

                                            6
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 10 of 76



       38.   Two of the three firms with which Mr. Groeneveld was associated before

joining National were expelled by FINRA.

       39.   Defendant Daniel Ortega is the Managing Director, Chief Supervisory

Officer of NSC. Defendant Ortega is a resident of Florida.

       40.   Two of the five firms with which Mr. Ortega was associated before joining

National were expelled by FINRA.

       41.   Defendant Rene Kageff (with Defendants Mullen, Worman, Groeneveld,

and Ortega, the “Officer Defendants”) is the Regional Supervisory Officer of NSC.

Defendant Kageff is a resident of Florida.

       42.   Defendants Groeneveld, Ortega, and Kageff are based at NSC’s office in

Boca Raton, Florida.

       43.   Non-party Michael Weiss is the Executive Vice Chairman, Strategic

Development of Fortress and the former Chairman of the Board of National.

       44.   Mr. Weiss is also a director and /or officer of at least six other entities

owned, controlled, and / or founded by Mr. Rosenwald, including Fortress subsidiaries

TG Therapeutics (CEO, President, and director); Mustang Bio, Inc. (“Mustang”)

(Executive Chairman); Origo Acquisition Corp., f/k/a CB Pharma Acquisition Corp.

(“CB   Pharma”)        (Co-Chairman   and    officer);   Checkpoint   Therapeutics,   Inc.

(“Checkpoint”) (director); Avenue Therapeutics, Inc. (“Avenue”) (director); and

Paramount Capital Asset Management, Inc. subsidiary Genta Inc.

       45.   Beyond their many professional relationships, Defendant Mullen has a

close personal relationship with Mr. Weiss and calls him his “brother.”




                                             7
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 11 of 76



      46.       In a 2019 Securities & Exchange Commission (“SEC”) filing, National stated

that “[its] Board ha[d] determined that” Mr. Weiss was an “independent director” of

National.

      47.       Defendant Daniel Hume is a director of National and a member of its Audit,

Compensation, and Legal Committees, as well as a director of Fortress subsidiary TG

Therapeutics.

      48.       Defendant Hume also is a litigation partner of the Manhattan-based law

firm Kirby McInerney LLP and is a member of that firm’s management committee.

      49.       Upon information and belief, Defendant Hume is a resident of New Jersey

or New York.

      50.       Mr. Weiss and Defendant Hume both graduated from Columbia Law

School in 1991.

      51.       Mr. Weiss and Defendant Hume graduated from the State University of

New York at Albany in 1984 and 1988, respectively.

      52.       In a 2019 SEC filing, National stated that “[its] Board has determined that”

Mr. Hume does not “ha[ve] a relationship that would interfere with the exercise of

independent judgment in carrying out the responsibilities of a director” and is an

“independent director” as defined under Rule 5605(a)(2) of the Nasdaq Stock Market, Inc.

Marketplace Rules.

      53.       Defendant Michael Singer is Chief Strategy Officer of National and a

member of NSC’s Executive Committee. He is also Executive Vice Chairman of the Board




                                              8
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 12 of 76



and a member of the Legal Committee. Upon information and belief, he is a resident of

New York or New Jersey.

       54.     Defendant Jeffrey Gary is a director of National and a member of its Audit

Committee. Upon information and belief, he is a resident of New Jersey.

       55.     Defendant Barbara Creagh is a director of National and Chief Talent Officer

of non-party Greenwich Associates. Upon information and belief, she is a resident of

Connecticut.

       56.     Defendant Robert Fagenson is Vice Chairman of the Board of National.

Upon information and belief, he is a resident of New York.

       57.     Defendant Fagenson was Co-Chief Executive Officer of National until

January 31, 2017.

       58.     Before joining National, Defendant Fagenson had founded and operated a

broker–dealer, Fagenson & Co., for 42 years. Fagenson & Co. now operates as a branch of

National and Defendant Fagenson is its principal.

       59.     Defendant Athanassios Michas, a/k/a Nassos Michas (with Defendants

Mullen, Singer, Hume, Gary, Creagh, and Fagenson, the “Director Defendants”),5 is a

director of National and a member of its Compensation Committee. Upon information

and belief, he is a resident of Massachusetts.




5 Not all of the Director Defendants were directors of National throughout the relevant
time period. On June 12, 2018, Defendant Michas joined the board. On February 13, 2019,
Defendants Creagh and Gary joined the board. Ms. Johnson alleges that each Director
Defendant committed acts giving rise to Counts II, V, VI, and VIII at the time each had
fiduciary duties to and / or control of National.

                                             9
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 13 of 76



                                  Jurisdiction and Venue

        60.   Although FINRA members and associated persons generally must arbitrate

their disputes, neither employment discrimination nor whistleblower disputes are

subject to mandatory arbitration. See FINRA Rules 13200, 13201.

        61.   This Court has subject-matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1343 because Ms. Johnson alleges violations of federal law, including

the Dodd–Frank Wall Street Reform and Consumer Protection Act, 15 U.S.C. § 78u-6, 17

C.F.R. § 240.21F-2(b)(2) (“Dodd–Frank”); the Sarbanes–Oxley Act of 2002, 15 U.S.C. §

7201 et seq. (“Sarbanes–Oxley”); the Securities Exchange Act of 1934, 15 U.S.C. § 78a et

seq. (the “Exchange Act”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2003 et seq.

(“Title VII”); the Age Discrimination in Employment Act, 29 U.S.C. § 621 (the “ADEA”);

and the Equal Pay Act, 29 U.S.C. § 201(d)(1) et seq. (“Equal Pay Act”).

        62.   Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental subject-matter

jurisdiction over Ms. Johnson’s state and local law claims because those claims are so

related to her federal claims that they form part of the same case or controversy.

        63.   Pursuant to 28 U.S.C. § 1391(b), venue is proper in this district because a

substantial part of the events or omissions giving rise to this action, including the

shareholder, securities, and employment law violations alleged herein, occurred in this

district.

        64.   This Court has personal jurisdiction over Defendants because National,

NSC, and NAM are all headquartered and / or have principal places of business in New

York, Officer Defendants Mullen and Worman live and / or work in New York, and,



                                             10
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 14 of 76



upon information and belief, Director Defendants Hume, Gary, Fagenson, Michas, and

Creagh live and / or work in New York.

        65.   This Court also has personal jurisdiction over Defendants because upon

information and belief, Defendants purposefully directed their wrongful conduct at New

York.

        66.   The nexus of the wrongful activities is New York, including that conducted

via New York City-based board meetings.

                              Administrative Procedures

        67.   Ms. Johnson filed a complaint with the United States Secretary of Labor as

an administrative prerequisite to asserting Sarbanes–Oxley claims.

        68.   On January 9, 2020, the Department of Labor authorized Ms. Johnson to file

her Sarbanes–Oxley claims in federal court.

        69.   Ms. Johnson also filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) as an administrative prerequisite to

asserting her Title VII and ADEA claims.

        70.   On January 29, 2020, the EEOC issued a Notice of Right to Sue allowing Ms.

Johnson to file her Title VII and ADEA claims in federal court.

        71.   Ms. Johnson is serving this Amended Verified Complaint on both the

Washington State Human Rights Commission and the Seattle Office for Civil Rights,

thereby satisfying state and local notice requirements.




                                           11
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 15 of 76



                    Until Fortress Acquired National, Women Thrived

       72.     Ms. Johnson began working on Wall Street in 1986 and immediately was

energized by the business.

       73.     Fresh out of college, Ms. Johnson began her career as a sales assistant at

broker–dealer Shearson Lehman Hutton Inc.

       74.     Ms. Johnson then joined broker–dealer Waterhouse Securities, Inc.

(“Waterhouse”).

       75.     Waterhouse promoted Ms. Johnson from a broker to a supervisory position

after she acquired her Series 8 license in January 1990.

       76.     Prior to having her first child, Ms. Johnson and her spouse moved to Miami,

where she held an operations position at broker–dealer Howe, Solomon & Hall, Inc.

       77.     Approximately three years later, Ms. Johnson and her family returned

home to upstate New York, where she worked as a consultant for a boutique brokerage

firm to help it earn its securities licenses.

       78.     After having her third child, Ms. Johnson joined broker–dealer Raymond

James Financial Services, Inc. and opened a Saratoga Springs branch as its manager.

       79.     In 1999, Ms. Johnson and her family moved to Seattle, where she

subsequently joined NSC as a compliance officer in 2002.

       80.     Non-party Mark Goldwasser was President of National and CEO of NSC

and NAM when Ms. Johnson joined the Firm.

       81.     Under Mr. Goldwasser—who steered the Firm, headquartered across the

street from the World Trade Center, through 9/11 and the Great Recession—National’s



                                                12
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 16 of 76



revenue grew from approximately $40 million to $185 million and its affiliated

investment advisors and registered representatives increased from approximately 200

people to 800 people.

       82.    About ten weeks after Ms. Johnson joined the Firm, NSC’s then-CCO left

NSC.

       83.    Although NSC’s executive team was based in Manhattan, Mr. Goldwasser

promoted Ms. Johnson and asked her to oversee the compliance staff in Seattle and report

to NSC’s new Manhattan-based Chief Compliance Officer (“CCO”).

       84.    Approximately one year later, Mr. Goldwasser promoted Ms. Johnson to

CCO of NSC.

       85.    Ms. Johnson eventually would be both CCO (2003–2019) and an EVP (2017–

2019) of NSC; CCO (2014–2018), a Vice President (“VP”) (2013–2019), and a Director

(2017–2019) of NAM; and CCO of National subsidiary and broker–dealer vFinance

Investments (“vFinance”) (2010–2018), which was consolidated into NSC in 2018.

       86.    In those roles, Ms. Johnson oversaw all compliance functions, supervised a

nationwide staff, and managed regulatory relationships and examinations.

       87.    For over fifteen years, Ms. Johnson was NSC’s, NAM’s, and vFinance’s

nearly-exclusive contact with securities regulators, including FINRA, the SEC, and the

states’ authorities.

       88.    Under Ms. Johnson’s supervision, the compliance departments were

responsible for individual and firm registrations and filings, internal audit, regulatory

inquiries and exams, annual compliance meetings, and the coordination and




                                           13
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 17 of 76



communication of compliance initiatives throughout the Firm, including continuing

education.

      89.    Ms. Johnson was devoted to National for nearly two decades, often working

during vacations.

      90.    Her dedication did not go unnoticed: she received excellent feedback and

reviews throughout her tenure at National.

      91.    Indeed, as recently as winter 2019, Defendant Mullen said he would

promote Ms. Johnson to CCO of NASDAQ-traded National by the end of 2019.

      92.    Ms. Johnson’s stellar work was recognized outside the Firm, as well: she

has served on a number of FINRA committees, including as a Subject Matter Expert

(“SME”) on FINRA’s Committee on Continuing Education (2003 to present), District

Committee Member (three terms), Regulatory Advisory Committee (2016), and

Registration and Qualification Subcommittee (2006–2008).

      93.    Ms. Johnson also serves as a FINRA Dispute Resolution arbitrator and

chairperson (2002 to present) and has served on FINRA Disciplinary Hearing panels.

      94.    Ms. Johnson was only one of the many female employees who thrived

under Mr. Goldwasser’s leadership.




                                         14
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 18 of 76



         National is Just the Latest Victim of Fortress’s Self-Dealing Schemes

       95.    While Mr. Goldwasser’s team was attempting to build up National’s

businesses, Messrs. Rosenwald and Weiss were attempting to acquire it.

       96.    Messrs. Rosenwald and Weiss are business partners in a variety of ventures,

including Opus Point Partners, LLC (“Opus”), where each is a co-founder and Partner,

and Fortress, which was National’s majority shareholder from 2016 to 2018.

       97.    In 2006, Mr. Rosenwald founded Fortress under the name Coronado

Biosciences, Inc. (“Coronado”).

       98.    Mr. Rosenwald is Chairman, President, and Chief Executive Officer of

Fortress, while Mr. Weiss is Executive Vice Chairman, Strategic Development.

       99.    In 1991, Mr. Rosenwald founded Paramount BioCapital, which was a

broker–dealer registered with the NASD and FINRA until its registration terminated on

April 19, 2011.

       100.   Paramount BioCapital’s business included selling, underwriting, and

making private placements of corporate debt securities.

       101.   Mr. Rosenwald was an associated person of Paramount BioCapital from

1992 through 2011, while Mr. Weiss was an associated person of Paramount from 1994

through 2001.

       102.   Mr. Rosenwald owned over 75% of Paramount BioCapital, which was

under common control with other entities, including Opus and several biotechnology

companies.




                                           15
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 19 of 76



       103.     Upon information and belief, Mr. Rosenwald directed the creation of

National branch Opus National Private Client Group (“Opus Private”)—which

Defendant Mullen has managed since its inception—because FINRA was investigating

and would soon fine Paramount for violations of NASD rules.

       104.     In 2008—less than four months after Opus Private was created—

Paramount BioCapital paid a $20,000 fine to FINRA, accepting its allegation that

Paramount had been “created and registered as a broker–dealer [ . . . ] to participate in

private placements of securities conducted by biotechnology companies founded by

Paramount BioSciences, LLC. The founder of Paramount BioSciences, LLC, [Defendant

Rosenwald], is the sole shareholder, chairman, and director of Paramount.” See Exhibit

B, Letter of Acceptance, Waiver and Consent No. 20070119422, Paramount BioCapital,

Inc. (Sept. 24, 2009).

       105.     In October 2010—four months before Paramount BioCapital’s FINRA

registration terminated—Messrs. Rosenwald Weiss, through Opus, made their first

investment in National.

       106.     In exchange for the $3 million investment, Opus gained approximately 23%

of National’s stock; Mr. Weiss became Chairman of National’s Board of Directors,

effective January 19, 2011; and National and Opus formed a joint venture, OPN Capital

Markets (“Opus Capital”), purportedly to provide investment-banking and capital-

markets services to biotechnology and life-sciences companies.

       107.     Opus Capital did, indeed, provide such services—to Fortress’s own

subsidiaries.




                                            16
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 20 of 76



       108.   One of those subsidiaries was Manhattan Pharmaceuticals, Inc.

       109.   Pursuant to Opus Capital’s guidance, in April 2012, that company was

renamed “TG Therapeutics, Inc.” and implemented a 1 for 56.25 reverse stock split.

       110.   That same month, Opus Capital was dissolved and Mr. Weiss lost his Board

position when another investment group—Defendant Fagenson and non-parties Bryant

Riley (owner of B. Riley Financial), Mark Klein, and Starfish Capital LLC—invested $10

million in National.

       111.   But Messrs. Rosenwald and Weiss continued to eye National.

       112.   In September 2014, Coronado formed CB Pharma “for the purpose of

entering into a merger [ . . . ] or similar business combination” with a target business.

       113.   CB Pharma closed its initial public offering (“IPO”) in December 2014.

       114.   Soon thereafter, Opus again invested in National, purchasing 89,530 shares

at approximately $4.50 per share.

       115.   In April 2015, Coronado Biosciences changed its name to Fortress.

       116.   Mr. Rosenwald remained Fortress’s Chairman and CEO and Mr. Weiss

remained Co-Vice-Chairman and EVP, Strategic Development.

       117.   In November 2015, Messrs. Rosenwald and Weiss, as Co-Chairmen of CB

Pharma, offered to buy National for $3.25 per share in cash or $3.25 / $3.50 per share in

a cash / stock combination.

       118.   In other words, Messrs. Rosenwald and Weiss created CB Pharma to buy

National; invested in National at $4.50 per share; and, less than a year later, offered to

purchase National for nearly 30% less.




                                             17
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 21 of 76



      119.   Approximately six months later, Fortress and National announced that they

had agreed to a tender offer whereby Fortress would offer to purchase up to 100% of

National shares at $3.25 per share.

      120.   If more than 80% of the National shares was tendered, the companies would

merge.

      121.   The agreement further provided that regardless of the number of shares

purchased, following the closing of the tender offer on September 9, 2016, Fortress would

have the right to appoint a majority of the National board.

      122.   National’s board approved the tender offer agreement, but made no

recommendation to shareholders regarding whether to accept the tender offer.

      123.   Two months later, National announced that Mr. Goldwasser would resign

from the Firm the very next day.

Fortress Immediately Installed its Subordinates as National’s Officers and Directors

      124.   Because only approximately 56% of National’s shares were tendered to

Fortress, National remained a publicly-traded company upon the tender offer’s closing

in September 2016.

      125.   But pursuant to the agreement’s terms, National’s board was reduced from

ten to seven members; eight members resigned; and five people, all designated by

Fortress, were appointed.

      126.   The only holdovers were Mr. Goldwasser and Defendant Fagenson.

      127.   Meanwhile, Fortress appointed Defendant Hume, non-parties Messrs.

Weiss and Herskowitz, and two other men to the Board.



                                           18
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 22 of 76



       128.   At the time Fortress appointed them to the Board, Defendant Hume and

non-parties Messrs. Weiss and Herskowitz all were officers and / or directors of multiple

other Fortress subsidiaries.

       129.   By purchasing National, Fortress implemented Paramount BioCapital’s

former business model discussed supra, acquiring an “in-house” underwriter and a

private sales force of approximately 700 brokers to sell investments in Fortress and its

publicly-traded subsidiaries.

       130.   Upon information and belief, National brokers have raised over $300

million for Fortress and its subsidiaries since Fortress purchased National.

  The Director Defendants Breached Their Fiduciary Duties When They Entrusted
                        Defendant Mullen with National

       131.   One of the new, Fortress-controlled Board’s first decisions was to elevate

Defendant Mullen to Chairman and CEO of National; Executive Chairman and CEO of

NSC; Executive Chairman of NAM; and Executive Chairman of non-parties NIS and

NTFS, effective January 1, 2017.

       132.   Upon information and belief, Messrs. Rosenwald and Weiss hand-picked

Defendant Mullen because they knew they could control his conduct.

       133.   Defendant Mullen was not qualified to be an officer or director of any of

those companies, let alone CEO and Executive Chairman.

       134.   In fact, Defendant Mullen had limited, if any, experience managing

securities professionals and no experience managing an independent broker–dealer.




                                            19
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 23 of 76



       135.   Upon information and belief, until he was appointed National’s CEO,

Defendant Mullen had never been responsible for more than a handful of registered

representatives.

       136.   Defendant Mullen had, however, been associated with NSC since May 30,

2008, as a manager of one of its branches: Opus Private.

       137.   The very same year that FINRA fined Paramount $20,000, Opus Private was

formed to serve Mr. Rosenwald and his associates, including Mr. Weiss.

       138.   Indeed, the entity through which Defendant Mullen purports to manage his

branch expenses is named “The Biotech Group LLC” (NY DOS #3927140) and is

registered in Staten Island, childhood home of Defendant Mullen and non-parties Messrs.

Rosenwald and Daniel Claps, the latter of whom is discussed infra.

       139.   Defendant Mullen was registered with four securities firms before joining

National: D.H. Blair & Co. (“D.H. Blair”) from August 1989 through August 1991; A.S.

Goldmen & Co., Inc. (“A.S. Goldmen”) from August 1991 through May 1994; Joseph

Stevens & Company, Inc. (“Joseph Stevens”) from April 1994 through April 2006; and

GunnAllen Financial, Inc. (“GunnAllen”) from April 2006 through June 2008.

       140.   Defendant Mullen left all four firms shortly before each was expelled from

FINRA membership and /or convicted of federal crimes and ceased to be a registered

broker–dealer.

       141.   Three of the four firms were the subjects of indictments on hundreds of

counts of securities fraud, racketeering, and related crimes against the investing public.




                                            20
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 24 of 76



        142.   In 1987 and 1989, respectively, Mr. Rosenwald and Defendant Mullen each

began their securities careers at the retail brokerage of D.H. Blair, which was owned by

Mr. Rosenwald’s father-in-law, J. Morton Davis.

        143.   In 1992, Mr. Davis gave D.H. Blair to his family and Mr. Rosenwald left the

firm.

        144.   In 1998, the NASD expelled D.H. Blair from its membership, after decades

of sanctions for violating securities laws and regulations.

        145.   For example, in 1997, D.H. Blair and senior personnel were ordered to pay

$4.9 million in fines and restitution to over 3,100 retail customers for charging excessive

markups in 16 NASDAQ small-cap securities whose IPOs had been underwritten by D.H.

Blair Investment Banking Corp.—and the D.H. Blair entity that remained controlled by

Mr. Davis.

        146.   NASD noted that as a result of this scheme, “D.H. Blair created an artificial

‘profit’ in the securities that allowed the preferred customers of one of the firm’s senior

managers to benefit by selling their stock back to the firm. Thereafter, D.H. Blair’s brokers

used the artificial increase to solicit new investors to purchase these securities, without

disclosing the circumstances of the price increase.”

        147.   In 2000, a Manhattan grand jury indicted D.H. Blair and 15 of its associated

persons on 173 counts of securities fraud and racketeering, alleging that from 1989 to

1998, D.H. Blair executives and stockbrokers ran the firm as a criminal enterprise,

victimizing over 50,000 customers.




                                             21
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 25 of 76



          148.   While Mr. Rosenwald was not indicted, both of his brothers-in-law, who

were vice-chairmen of D.H. Blair, pled guilty to multiple counts of fraud and price-fixing

and were ordered to pay restitution of $21 million each.

          149.   Defendant Mullen’s second firm, A.S. Goldmen, also was expelled by

securities regulators and found guilty of dozens of felonies.

          150.   In 1999, a Manhattan grand jury indicted A.S. Goldmen and 26 of its

employees on 240 counts of securities fraud, including market-manipulation, insider

trading, falsifying records, and lying to regulators.

          151.   The government alleged that A.S. Goldmen brokers targeted retirees and

defrauded thousands of investors of approximately $100 million.

          152.   The government also alleged that the firm placed warrants in companies

being underwritten by A.S. Goldmen in the accounts of dissatisfied investors; by

controlling the repurchase and resale of those securities, the firm could drive up their

prices.

          153.   In 2001, after a six-month trial, a Manhattan jury convicted the firm and

four of its officers of enterprise corruption, securities fraud, and criminal possession of

stolen property.

          154.   The four officers received sentences of five to 30 years in prison and were

ordered to pay over $14 million in restitution.

          155.   Defendant Mullen worked at the third firm, Joseph Stevens, from April

1994 to April 2006.




                                              22
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 26 of 76



      156.   Like Paramount BioCapital, Fortress, and (under Defendant Mullen’s

“leadership”) National, Joseph Stevens specialized in marketing small-cap stocks.

      157.   Joseph Stevens was expelled by FINRA, barred by the SEC, and indicted for

securities fraud and racketeering.

      158.   Prosecutors alleged that the firm was run as a criminal enterprise from

January 2001 through December 2005, violating the securities laws all the while,

including by hawking stocks based on brokers’ ability to earn extra, undisclosed

compensation, instead of on the quality and suitability of the investments.

      159.   Finally, in 2010, FINRA also shut down Defendant Mullen’s last firm,

GunnAllen, when it was unable to maintain sufficient net capital after years of fines,

complaints, and judgments—and involvement in multiple Ponzi schemes.

      160.   In the aftermath, three GunnAllen executives agreed to settle SEC charges

that they mishandled customer information in violation of Regulation S–P.

      161.   In spring 2008, Defendant Mullen left GunnAllen to establish Opus Private.

      162.   Upon information and belief, non-parties Rosenwald and / or Weiss

directed the creation of Opus Private as essentially a family office for Defendant

Rosenwald and his close associates.

      163.   Upon information and belief, Messrs. Rosenwald and / or Weiss installed

Defendant Mullen as Opus Private’s managing director because they knew he would do

their bidding.

      164.   Pursuant to the April 22, 2018 Independent Contractor Agreement between

Defendant Mullen and NSC, Defendant Mullen receives 100% of income accrued at the




                                           23
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 27 of 76



branch before expenses associated with its operation, including commissions owed to its

registered representatives.

       165.   Furthermore, National’s Board approved agreements with Defendants

Mullen and Worman and Chief Operating Officer John DeSena that each has “good

reason” to terminate his employment if Defendant Mullen is required to report to anyone

other than the Board or if Defendant Worman or Mr. DeSena are required to report to

anyone other than Defendant Mullen.

       166.   Mr. DeSena’s employment agreement further provides that he may

terminate his employment for “good reason” if both Defendants Mullen and Worman are

separated from National.

    Defendant Mullen is Beholden to No One but Fortress, Rosenwald, and Weiss

       167.   Time and time again, Defendant Mullen’s “management” of National has

proven that he is unfit to lead.

       168.   Although Defendant Mullen became CEO of National in January 2017, he

(at least nominally) continues to manage Opus Private, as well.

       169.   Opus Private operates on the same premises as National’s headquarters.

       170.   Despite his other responsibilities as the head of National, NSC, NAM, NIC,

and NTFS, Defendant Mullen “earned” $3,624,422 in commissions from Opus Private in

2017 and 2018.

       171.   These commissions totaled over ten times his National base salary of

$360,000.




                                           24
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 28 of 76



      172.   Since assuming his CEO and Chairman positions, Defendant Mullen has

flouted securities laws and regulations.

      173.   In December 2018, Defendants Mullen, Worman, and Groeneveld refused

to take any action when Ms. Johnson reported that the Firm’s Trading Supervisor

provided falsified documents to an internal audit examiner—and the Trading Supervisor

admitted doing so to both the auditor and Ms. Johnson.

      174.   Defendant Mullen and his “Boca Boys” also transformed National into a

hostile work environment for women, particularly targeting its senior and managerial

female employees.

      175.   At the very first dinner meeting of new management, senior management

“dismissed” Ms. Johnson and another female executive and announced that the rest of

the group would be going to a strip club.

      176.    Ms. Johnson was personally present for multiple conversations during

which Defendant Mullen and other male employees conspired to fire older female

employees for no legitimate business reason.

      177.   Ms. Johnson, herself, was fired and replaced with a man approximately ten

years younger and far less qualified.

      178.   Another woman in her early 50s was fired from her position as a

department head and replaced with a woman approximately twenty years younger (the

“Younger Executive”).

      179.   Defendant Mullen also repeatedly invoked the phrase “back-alley coat

hanger abortion,” among other hideous and misogynistic phrases, to describe business




                                            25
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 29 of 76



activities, until Defendant Worman finally suggested that such language was

inappropriate at work.

         180.   Defendant Mullen facilitated sex discrimination by other Opus Private

advisers, as well.

         181.   For example, in 2019, a woman quit National during her second day on the

job because Opus Private advisers—who report directly to Defendant Mullen—sexually

harassed her.

         182.   National quickly settled her sex discrimination claims for approximately

$75,000.

         183.   Defendant Mullen also sidelined National’s nascent women’s leadership

group.

         184.   Defendant Mullen initially expressed empty enthusiasm for the group.

         185.   But soon thereafter, Defendant Mullen withdrew National’s financial,

logistical, and marketing support and the opportunity to present to a mixed-gender

audience.

         186.   Under Defendant Mullen’s “leadership,” National even eviscerated its

maternity leave policy: although it purported to increase maternity benefits to 12 weeks’

leave, in practice, National pressured the first employee who took leave under this policy

to return to the office within eight weeks.

         187.   That woman left National in October 2019.

         188.   Upon information and belief, National has continued to discriminate

against women who attempt to actually use their maternity leave.




                                              26
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 30 of 76



       189.   Since Fortress and Defendant Mullen assumed control at National, National

has schemed to replace most of its non-administrative women employees.

       190.   Since Fortress and Defendant Mullen assumed control at National, the

Company also has pigeonholed senior women into stereotypically “female” positions:

human resources, communications, marketing, and support roles.

       191.   Even National’s website relegates its women executives and director to the

literal bottom of the page:




                                           27
Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 31 of 76




                                28
Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 32 of 76




                                29
Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 33 of 76




                                30
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 34 of 76




Fig. 1: About Us, National Holdings Corporation (June 28, 2019),
https://www.yournational.com/about/.




                                             31
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 35 of 76



       192.   But because National’s officers and directors are loyal to Fortress and

Messrs. Rosenwald and Weiss instead of to National, Defendant Mullen’s inexperience

and incompetence have not yet hampered his career.

       193.   In fact, in June 2018, the Directors gave Defendant Mullen even more

power, naming him Chairman upon Mr. Weiss’s June 2018 “retirement” from the Board.

                 Even in National’s Increasingly-Hostile Environment,
                Ms. Johnson Remained Crucial to the Company’s Success

       194.   Despite Defendants’ disloyalty and incompetence, Ms. Johnson continued

to deliver excellent results for National from its Seattle office.

       195.   For sixteen years, Ms. Johnson regularly testified on behalf of National to

regulators, in depositions, and at arbitration hearings.

       196.   In February 2013, National delegated Ms. Johnson with authority to act on

behalf of NAM in SEC-related matters.

       197.   To honor her stellar record of defending the Firm, National’s General

Counsel dubbed Ms. Johnson “The Closer.”

       198.   Ms. Johnson was so successful that despite National’s problems, in August

2018, Reuters published Defendant Mullen’s boast that National had not been sanctioned

by regulators since 2015.

       199.   Until spring 2019, Ms. Johnson spent a considerable amount of time

traveling for business at Defendant Mullen’s request, including to National’s New York

headquarters.




                                              32
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 36 of 76



         200.   In January 2019—just two months before NSC fired her—Ms. Johnson

received her largest-ever bonus, which was nearly double the size of her next-largest

bonus.

         201.   National also issued to Ms. Johnson her largest-ever stock option grant,

which, due to National’s wrongful termination, never vested.

         202.   As recently as January 2019, Defendant Worman told Ms. Johnson that

National had two people it could not lose: Ms. Johnson and its Head of Operations.

         203.   Indeed, before Defendant Mullen knew that Ms. Johnson was investigating

his potentially-unlawful trading activity, he told her that by the end of 2019, he wanted

to move her up to the holding company level to oversee the CCOs of National’s numerous

regulated entities.

         204.   For example, in a January 2018 performance review of Ms. Johnson,

Defendant Mullen wrote:

         Kay will NOT retire as Chief Compliance Officer as long as I am around. I
         told Kay I have a two[-]year plan. She needs to train her heir apparent to
         replace her as CCO and I will move her upstairs in NSC and NAM. I
         envision Kay as President, Chief Operating Officer Roles and even beyond.
         I want to challenge her and task her to help us grow the businesses within
         the ever[-]changing culture of compliance. Additionally, key roles at
         [National] will be hers for the taking. [ . . . ] I value Kay as a loyal
         confidant[e], colleague and a trusted friend. We are a better team with Kay
         on the team and we are a better team with Kay’s contributions.

(Emphasis in original).

         205.   Yet in March 2019, Defendant Mullen—in a last-minute, private meeting

with only Ms. Johnson and Defendant Worman—told Ms. Johnson that NSC and NAM

were firing her and her four-person staff.




                                             33
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 37 of 76



      206.   Immediately after Defendant Mullen told Ms. Johnson he was firing her,

Defendant Worman said that he had not known of Defendant Mullen’s intention until

that very morning.

      207.   Defendant Mullen claimed that he was firing Ms. Johnson and her team

because National was “restructuring” its compliance department to be based out of its

Boca Raton office.

      208.   But before this meeting, Defendants had never even told Ms. Johnson that

they were considering restructuring her department.

      209.   And despite Defendant Mullen’s previously-stated intention, Defendants

did not ask Ms. Johnson to train her “heir apparent.”

      210.   Defendants also did not float the possibility of Ms. Johnson continuing to

lead compliance.

      211.   Even though Ms. Johnson frequently traveled for work, Defendants never

asked Ms. Johnson whether she was interested in working remotely.

      212.   Defendants also never asked Ms. Johnson whether she was interested in

relocating, for a promotion or otherwise.

      213.   Defendants did not even solicit Ms. Johnson’s input on any possible

consolidation, restructuring, or leadership changes within NSC compliance.

      214.   And despite Defendant Mullen’s written intention to promote Ms. Johnson

“upstairs” and to “President, Chief Operating Officer Roles and even beyond,”

Defendants did not offer her any such position.




                                            34
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 38 of 76



         215.   Instead, Defendants chose to fire Ms. Johnson, a supposedly invaluable

employee, and justified her termination under the guise of a purported “restructuring.”

         216.   Considering Ms. Johnson’s 16-year performance for National, this post-

facto excuse is preposterous.

         217.   In fact, Defendants fired Ms. Johnson because she excelled at her work.

         218.   In February 2019, Ms. Johnson reviewed activity that strongly suggested

that Defendant Mullen and other Opus Private advisers and close associates of Defendant

Mullen had engaged in insider trading of TG Therapeutics.

         219.   Defendants fired Ms. Johnson in a futile attempt to bury their misdeeds and

prevent her from fulfilling her duty to notify National’s regulators.

                   Defendant Mullen’s TGTX Trading Raised Red Flags

         220.   Because NSC is merely an introducing firm that sells products to customers,

it is not authorized to maintain custody of customers’ assets.

         221.   Therefore, NSC must, and does, engage settling, clearing and carrying

firms.

         222.   NSC’s primary clearing firm is non-party NFS, a wholly-owned subsidiary

of Fidelity.

         223.   In this capacity, NFS issues trade confirmations and monthly statements

regarding cash and securities in NSC’s customer accounts, which are maintained by NFS.

         224.   NFS’s responsibilities to its customers and the public include monitoring

securities accounts for wrongful activity, and, when necessary, filing Suspicious Activity

Reports (“SARs”) with the Financial Crimes Enforcement Network (“FinCEN”).




                                             35
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 39 of 76



       225.     FinCEN requires financial institutions to file SARs in a variety of

circumstances, including when the institution suspects insider trading.

       226.     If an institution believes that a SAR-triggering event may have occurred, it

must investigate the activity to ensure that any filed SAR contains appropriate, complete,

and accurate information.

       227.     A SAR must be filed within 30 days of the initial determination of the

necessity of filing the report.

       228.     In February 2019, NFS risk and AML personnel (collectively, “NFS Risk”)

asked Ms. Johnson to confidentially investigate suspicious trading in securities of TG

Therapeutics by Defendant Mullen (the “Mullen Trades”).

       229.     Until mid-September 2018, TGTX’s management had been touting the

possibility of filing for accelerated FDA approval of a medical treatment called “U2.”

       230.     Defendant Mullen acquired TGTX shares as partial compensation for NSC’s

representation of TG Therapeutics in an investment banking transaction.

       231.     On September 11, 2018, Defendant Mullen’s account at NFS (the

“Account”) held 76,829 shares of TGTX common stock, which closed at $11.90 per share

on that date.

       232.     On September 12, 2018, Defendant Mullen opened an option account with

NFS, signed an option application, and in that account, purchased 470 put options of

TGTX for $114,745.52.

       233.     A put option enables its owner to sell a security at a specified price on or

before an identified date.




                                             36
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 40 of 76



       234.   By buying these options, Defendant Mullen acquired the right to sell 47,000

shares at a set price.

       235.   This was the first-ever options trade in the securities account, which

Defendant Mullen had opened in 2008.

       236.   On September 13, 2018, Defendant Kageff, NSC’s Regional Supervisory

Officer, approved Defendant Mullen’s purchase of the put options in the DST Brokerage

Solutions (“DST”) supervision system.6

       237.   On September 25, 2018, TGTX announced that independent monitors had

been unable to evaluate U2 during a recent interim analysis.

       238.   Thus, it became public knowledge that TGTX’s filing for accelerated

approval of U2 no longer was possible.

       239.   As a result of the adverse public disclosure, TGTX dropped 44%, closing at

$5.15 per share on September 25, 2018.

       240.   That same day, Defendant Mullen sold the 470 put options of TGTX he had

purchased less than two weeks prior.

       241.   In doing so, Defendant Mullen made a profit of over 200% of what he had

paid for the puts.

       242.   On September 26, 2018, Defendant Kageff reviewed Defendant Mullen’s

sale of the options and escalated his review to Defendants Ortega and Groeneveld.




6DST is an automated system of brokerage supervision that, among other actions, flags
brokerage transactions that require further supervisory review and authorization.

                                           37
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 41 of 76



      243.   Defendant      Groeneveld—NSC’s   Chief   Risk   Management     Officer—

purportedly conducted a review, after which he told Defendant Ortega that he had no

concerns about the trade.

      244.   Defendant Kageff then approved the trade in DST with a note referring to

“attached” Bloomberg files and emails.

      245.   But there were no attachments to that September 26 DST entry.

Defendant Mullen’s Boys’ Club Conspired to Engage in Suspicious Trading of TGTX

      246.   Defendant Mullen was not the only person who engaged in suspicious

trading of TGTX.

      247.   NSC was a market-maker for TGTX, entrusted with providing liquidity and

trade volume of the security.

      248.   Upon information and belief, at Fortress’s direction, National had

aggressively marketed and sold TGTX to NSC’s own customers.

      249.   In September 2018 alone, NSC’s customers bought or sold TGTX common

stock 279 times.




                                         38
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 42 of 76




Fig. 2: Number of TGTX transactions per NSC branch per day in September 2018.

      250.   On September 12, 2018—the day that Defendant Mullen purchased the

TGTX puts—26 NSC customer accounts sold a total of 53,952 shares of TGTX.

      251.   At least 23 of those selling accounts were managed by Defendant Mullen’s

close friends and branch managers.

      252.   21 Opus Private accounts assigned to Opus Private registered

representatives Eric James and / or Vincent D’Albora sold 38,702 shares of TGTX on

September 12.

      253.   The final TGTX sale on September 12th was in Mr. D’Albora’s own account,

which sold 1,451 shares at 3:30pm.

      254.   Upon information and belief, Mr. D’Albora waited two hours to sell his

own shares so he would not trigger scrutiny for front-running his customers’ sales.




                                           39
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 43 of 76



      255.   Another two NSC accounts, held by a Jersey City branch of NSC that is

managed by Defendant Mullen’s close friend Daniel Claps, sold 5,250 shares of TGTX

that day.

      256.   Between September 13 and 24, Opus Private accounts sold another 152,545

shares of TGTX, including 100,000 shares from a single account on September 17.




Fig. 3: Number of TGTX sales per NSC branch per day in September 2018.

      257.   But NSC customers who lacked the information obtained by Defendant

Mullen’s boys’ club did not fare so well.

      258.   Between September 12 and 24, 2018, 40 NSC customer accounts bought

110,525 shares of TGTX.

      259.   On September 24, 2018, Mr. Claps even let three of his own clients buy a

total of 1,225 TGTX shares.




                                            40
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 44 of 76




Fig. 4: Number of TGTX purchases per branch per day in September 2018.

       260.   The very next day, TG Therapeutics announced the disappointing clinical

results, and TGTX dropped 44%.

       261.   That day, 34 NSC customer accounts sold a total of 94,925 shares of TGTX.

       262.   These September 25 sales were consistent with the market, as stock-price

drops necessarily are caused by the selling of stock.

       263.   However, that same day, 28 NSC customer accounts bought 13,747 shares

of TGTX.

       264.   24 of those 28 customer accounts were managed by Opus Private or Mr.

Claps’s branch.

       265.   Seven of those accounts both sold TGTX on September 12 and bought TGTX

on September 25.




                                            41
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 45 of 76



     Ms. Johnson Properly Investigated Defendant Mullen’s Suspicious Trading

       266.   Ms. Johnson was unaware of the Mullen Trades until NFS Risk brought

them to her attention in February 2019.

       267.   NFS Risk requested a call with only Ms. Johnson, specifically requesting

that no one else from National be on the call.

       268.   NFS Risk explained that the documents “supporting” the Mullen Trades

were suspicious and asked Ms. Johnson to investigate the Trades.

       269.   NFS Risk further requested that Ms. Johnson report back to NFS Risk

without Defendant Mullen or others at National becoming aware of the clearing firm’s

investigation.

       270.      That same day, Ms. Johnson and her team reviewed National’s paperwork

regarding the Mullen Trades, including Defendant Mullen’s account history.

       271.   Discovering that the September 26 DST alert referenced attachments that

appeared not to exist, Ms. Johnson asked her assistant to request copies of the

attachments and have them uploaded into the DST system.

       272.   Defendant Groeneveld immediately noticed the request and called Ms.

Johnson to ask why she was looking into those trades.

       273.   Defendant Groeneveld said that he had reviewed the activity and approved

it in September, and that he believed it to be appropriate.

       274.   Defendant Groeneveld also told Ms. Johnson that he had sent the

information to the AML Compliance Officer for her review.

       275.   But Defendant Groeneveld lied.




                                            42
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 46 of 76



       276.   The AML Compliance Officer told Ms. Johnson that neither Defendant

Groeneveld nor anyone else had referred the Mullen Trades to her for review to

determine if she needed to file a SAR.

       277.   The AML Compliance Officer further noted that such referrals are always

submitted through a Share Point drive—and that the drive reflected no such activity.

       278.   Ms. Johnson then called NSC’s General Counsel to inquire whether he

knew of the Mullen Trades.

       279.   He said that he did not.

       280.   During the course of this investigation, Ms. Johnson also learned from the

information technology department that it was impossible to limit access to files on the

company’s shared drive—despite the fact that applicable law and regulation require

SARs to remain confidential—and that all of National’s officers had access to these files.

       281.   Consequently, Ms. Johnson directed the AML Compliance Officer to

maintain only paper copies of any potentially-sensitive SARs, i.e. those involving officers

or directors, and send back-up hard copies to Ms. Johnson for safekeeping, instead of

maintaining electronic copies on the Firm’s shared system.




                                            43
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 47 of 76



          National Buried the Mullen Trades and Ms. Johnson’s Investigation

        282.   Ms. Johnson’s investigation did not assuage concerns that Defendant

Mullen and the other Officer Defendants had violated the securities laws.

        283.   FINRA Rule 3110(d)(3)(A) required NSC to report the existence of the

internal investigation within ten days of the end of NSC’s fiscal quarter on March 31,

2019.

        284.   The Firm’s FINRA-mandated WSPs placed this requirement specifically on

its CCO, Ms. Johnson.

        285.   Upon information and belief, NSC never reported this internal

investigation to FINRA.

        286.   FINRA Rule 4530(b) further required that if NSC concluded or reasonably

should have concluded that NSC or an associated person violated securities laws, it must

have reported such conclusions to FINRA within 30 days.

        287.   Upon information and belief, NSC did not make a Rule 4530(b) disclosure

of the Mullen Trades to FINRA.

        288.   Instead, during a March 7, 2019 review of NSC’s WSPs, Defendant Ortega—

again, the Managing Director of Supervision, who holds Series 7, 24, and 63 licenses—

claimed that he had “never heard of the internal investigation requirements and to [his]

knowledge [NSC does not] file them.”

        289.   Defendant Ortega asked compliance counsel to remove the WSP requiring

the Firm to report internal investigations of possible insider trading to FINRA.




                                           44
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 48 of 76



          290.   Compliance counsel forwarded Defendant Ortega’s instruction to remove

the insider trading WSP to Ms. Johnson, who correctly responded that NSC could not

remove this FINRA-mandated requirement.

Defendants Fired Ms. Johnson and her Entire Staff Immediately After She Presented
   Their Finding that Defendant Mullen May Have Committed Insider Trading

          291.   On Friday, March 8, 2019, Ms. Johnson verbally summarized her team’s

findings to NFS Risk.

          292.   Although the review of Mullen Trades had appeared to have been escalated

to the Chief Risk Officer for review, Ms. Johnson and NFS Risk remained concerned for

four primary reasons: (1) the uncanny timing of the Mullen Trades; (2) the large size of

the option trade, particularly considering that Defendant Mullen’s account had never

traded options in the decade that it had been open; (3) the conflict of interest between

clients’ and Defendant Mullen’s TGTX trading; and (4) Defendant Mullen’s close

relationships with people who had access to TGTX’s material non-public information.

          293.   Just hours later, Defendant Mullen, who is based in New York City, left Ms.

Johnson a voicemail, informing her that he would be traveling to Seattle on March 12 and

wanted to meet with her.

          294.   On March 12, Defendants Mullen and Worman came to Ms. Johnson’s

office.

          295.   Defendant Mullen told Ms. Johnson that he had decided to close the Seattle

compliance department and fire all of its employees.

          296.   Ms. Johnson’s employment was to end no later than March 31—the last day

of the quarter.


                                              45
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 49 of 76



      297.   Mr. Mullen expressly stated that Ms. Johnson, herself, had to be “gone by

the end of March.”

      298.   Conversely, Defendant Mullen did not identify a termination date for Ms.

Johnson’s four employees, instead stating that they could remain for a “transition period”

and leave the company at an unidentified time in May 2019.

      299.   Defendants NSC, NAM, Mullen, and Worman terminated Ms. Johnson’s

employment even sooner than they did her team’s in order to prevent her from reporting

the Mullen Trades investigation to FINRA.

      300.   Defendant Mullen said that NSC would give Ms. Johnson a “soft landing,”

but had no further details or paperwork prepared.

      301.   Defendant Mullen also said that Defendant Worman had been unaware of

Defendant Mullen’s decision to fire the Seattle compliance team until that morning.

      302.   Defendant Mullen also stated that only Defendants Mullen and Worman

and Ms. Johnson were aware of the decision.

      303.   Defendant Worman made no substantive remarks during this meeting but

confirmed he was not aware of the decision until that very morning.




                                            46
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 50 of 76



                 The Individual Defendants Have Endangered National

       304.   The Individual Defendants’ reckless behavior is not only designed to evade

the securities laws and regulations, but also has damaged and will continue to damage

National.

       305.   Upon    information   and    belief,   Defendants   ended   Ms.   Johnson’s

employment effective Friday, March 29, 2019 in order to prevent NSC from complying

with its FINRA duties to report (a) the existence of the internal investigation and (b) the

Mullen Trades.

       306.   Defendants decided to close the Seattle compliance office with no transition

plan, leaving a compliance department consisting of just one AML compliance officer and

two branch examiners to cover the entire brokerage.

       307.   Defendants made and executed this decision while NSC had multiple

regulatory exams open with the SEC, FINRA, and state regulators.

       308.   This decision was particularly harmful to National because Ms. Johnson

was the only National employee who had been present for the regulatory interviews and

knew the facts of National’s many open regulatory examinations.

       309.   Considering Ms. Johnson’s stellar performance and the circumstances

under which Defendant Mullen announced NSC’s intention to terminate her entire

team’s employment, it appears that NSC fired these employees to retaliate against the

investigation of and to bury the Mullen Trades.

       310.   Furthermore, on March 14, Defendant Mullen told Ms. Johnson that he

would be promoting Defendant Ortega—the same person who had requested that



                                            47
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 51 of 76



reporting insider trading be removed from the firm’s WSPs—to Chief Supervisory

Officer; Harry Chaffee to Chief Compliance Officer of all entities; and Don Runkle from

Chief Supervisory Officer to Chief Regulatory Officer.

      311.   Upon information and belief, Messrs. Chaffee and Runkle now split the

work and duties previously performed by Ms. Johnson.

      312.   Given the many management conversations that she has been privy to over

the decades, Ms. Johnson was not surprised that all of NSC’s choices were men.

      313.   Ms. Johnson also was not surprised that Defendants Mullen and Worman

promoted Defendant Ortega, as he had interfered with Ms. Johnson’s investigation of the

Mullen Trades, attempting to have the FINRA-reporting WSP removed.

      314.   But Ms. Johnson was shocked by Mr. Chaffee’s promotion, as he only

recently obtained his Series 7 and 24 licenses and has not held a broker–dealer CCO

position or even been registered with FINRA for approximately ten years.

      315.   Upon information and belief, Mr. Chaffee’s compensation, alone, outstrips

what NSC and NAM paid Ms. Johnson.

      316.   It is unquestionable that Messrs. Chaffee’s and Runkle’s compensation,

taken together, amounts to far more than what NSC and NAM paid Ms. Johnson for the

same work.

      317.   Mr. Chaffee is a man, approximately ten years younger than Ms. Johnson,

and far less qualified to hold the positions that Ms. Johnson held.




                                            48
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 52 of 76



              The Director Defendants Breached Their Duties to National

       318.   The Director Defendants knew of and / or consciously disregarded the

Officer Defendants’ violations of the securities and employment laws.

       319.   Upon information and belief, the Director Defendants all serve Fortress and

Messrs. Rosenwald and Weiss—not National.

       320.   Had the Director Defendants been loyal to National and its shareholders,

they never would have allowed Defendant Mullen—who had never managed a business

line in his life—to be named an executive of any of its subsidiaries, let alone the holding

company.

       321.   Had the Director Defendants been loyal to National and its shareholders,

they never would have approved of his highly unusual, highly favorable compensation

package, whereby his “work” as Mr. Rosenwald’s stockbroker paid him $3.6 million in

two years—approximately ten times Defendant Mullen’s annual salary for running

National.

       322.   Had the Director Defendants been loyal to National and its shareholders,

they never would have elected Defendant Mullen Chairman of the Board.

       323.   Had the Director Defendants been loyal to National and its shareholders,

they never would have offered new employment contracts to Defendants Mullen and

Worman in December 2018.

       324.   Had the Director Defendants been loyal to National and its shareholders,

they never would have allowed Ms. Johnson and her team to be fired with no transition

plan at all, let alone while multiple regulatory inquiries were open and unresolved.



                                            49
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 53 of 76



         325.   In March 2019, the Director Defendants again proved their disloyalty when

they ignored Ms. Johnson’s warning that trading records strongly suggested that

Defendant Mullen had traded TGTX on material nonpublic information.

         326.   Even the most expansive interpretation of the business judgment rule

would not allow directors to tolerate, let alone facilitate, a public company’s CEO

commission of suspicious trading using National’s instrumentalities—its employees,

relationships, accounts, and clearing firm—particularly where, as here, that suspicious

trading appears to have directly harmed the Company’s own customers and investors.

                      Defendants’ Disloyalty Has Damaged National

         327.   The Individual Defendants’ misconduct has severely damaged National’s

reputation, goodwill, competitive and financial positions, exposed National to grave

liability from investigations and litigation, endangered its regulatory licenses, and

imperiled its future.

         328.   Since Fortress assumed control of the Company, National has

underperformed in the stock market.

         329.   On April 28, 2016—the day it was announced that Fortress would offer to

purchase up to 100% of NHLD at $3.25 per share—NHLD closed at $3.13.

         330.   Besides a brief run and spike at $3.72 in winter 2018, NHLD has steadily

decreased in value.

         331.   The day that Reuters published its exposé, NHLD dropped from $3.38 to

$3.20.




                                            50
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 54 of 76



      332.   NHLD has never recovered, continually decreasing in value ever since,

despite the November 2018 announcement that B. Riley would purchase Fortress’s

National shares at $3.25.

      333.   On January 31, 2020, NHLD closed at $2.85.




                                         51
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 55 of 76



       334.   The wrongful termination of Ms. Johnson also has damaged National.

       335.   Defendants Mullen and Worman terminated Ms. Johnson’s employment

while multiple significant regulatory investigations were pending, with little

understanding or planning of transitioning her team’s responsibilities to their

replacements.

       336.   Upon information and belief, National and its shareholders were further

damaged when Ms. Johnson filed her initial Verified Complaint and publicly exposed

Defendants’ misconduct.

     Ms. Johnson has Standing to Bring Derivative Claims on Behalf of National

       337.   Ms. Johnson brings the Shareholder Claims derivatively in the right and for

the benefit of National to redress injuries suffered, and to be suffered, because of

Defendants’ breaches of their fiduciary duties.

       338.   National is named as a Nominal Defendant solely in a derivative capacity

for the shareholder claims, and as a Defendant for Sarbanes–Oxley and Dodd–Frank

claims.

       339.   Ms. Johnson will adequately and fairly represent the interests of National

in enforcing and prosecuting its rights.

       340.   Ms. Johnson was a stockholder of National at the time of the alleged

wrongdoing, has continuously been a stockholder since that time, and is currently a

stockholder of National.




                                           52
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 56 of 76



                                    Demand is Excused

      341.      Ms. Johnson has not made a demand on the Board to pursue this Action

because demand would be futile.

      342.      The Board of National currently consists of Defendants Singer, Mullen,

Hume, Gary, Fagenson, Michas, and Creagh.

      343.      Each of the director Defendants is liable for violating her or his fiduciary

duties by rubber-stamping the employment and promotions of unqualified Officer

Defendants, acting to conceal the pattern of mismanagement and securities violations by

the Officer Defendants, and failing to implement or execute internal controls to ensure

that the Board would be informed promptly of any breaches of fiduciary duty or other

serious legal, regulatory, and/or ethical violations by National’s Officers, particularly

given the extensive conflicts posed by the Director Defendants’ relationships with non-

parties Fortress, Rosenwald, and Weiss.

      344.      Thus, Director Defendants face a substantial likelihood of liability in a

manner not shared by the Company and its stockholders.

      345.      The Director Defendants also are beholden to Fortress, Rosenwald, and

Weiss for their lucrative directorships and relationships with other Fortress Entities and

have significant personal and financial ties to them.

      346.      For example, Defendant Daniel Hume is a Director of National and a

member of its Audit, Compensation, and Legal Committees, as well as a director of TG

Therapeutics.




                                             53
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 57 of 76



      347.   Defendant Mullen, of course, owes his various officer and director positions

in National and its subsidiaries to Fortress and Messrs. Rosenwald and Weiss.

      348.   Upon information and belief, the remaining Director Defendants also have

significant personal and financial ties to Fortress and Messrs. Rosenwald and Weiss.

      349.   Furthermore, on March 22, 2019, Ms. Johnson reported the Mullen Trades

and Officer Defendants’ related wrongdoing to the Board.

      350.   Ms. Johnson specifically explained that Defendant Mullen likely received

inside information about TGTX from one or more TGTX insiders.

      351.   Ms. Johnson also noted that the timing of her termination strongly

suggested that Defendants Mullen and Worman intended to terminate her employment

with NSC and NAM in order to impede investigations of and the requisite reporting

requirements regarding the Mullen Trades.

      352.    Despite retaining legal counsel, the Board did not offer any indication that

it would take Ms. Johnson’s report of securities and employment law violations seriously,

and failed to even offer her an appropriate severance package.

      353.   Consequently, and regretfully, Ms. Johnson filed this suit.




                                           54
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 58 of 76



                                     CLAIMS
                                     COUNT I
        Breach of Fiduciary Duty – Defendants Mullen, Worman, Groeneveld,
                                 Ortega, and Kageff

       354.   Ms. Johnson repeats the previous allegations as if set forth herein.

       355.   At all relevant times, the Officer Defendants owed fiduciary duties to

National, including duties of loyalty, good faith, fair dealing, due care, candor, and

oversight in managing and administering National’s affairs.

       356.   The Officer Defendants knowingly, intentionally, and fraudulently violated

and breached their fiduciary duties of good faith, fair dealing, loyalty, due care, candor,

and oversight as a result of the misconduct described above.

       357.   The Officer Defendants have duties to National and its stockholders to

establish and maintain adequate internal controls to ensure that National was operated

in a prudent and lawful manner.

       358.   The Officer Defendants have affirmative obligations to maintain an internal

control system that uncovers wrongdoing, and to act when informed of wrongdoing.

       359.   Moreover, the Officer Defendants have duties to ensure that at all times,

National, its officers, and its directors comply with the law.

       360.   The Officer Defendants engaged in sustained and systemic failures to

properly exercise their fiduciary duties.

       361.   The Officer Defendants breached their fiduciary duties to National when

they facilitated the suspicious trading committed by Defendant Mullen and Opus Private.




                                             55
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 59 of 76



       362.   The Officer Defendants further breached their fiduciary duties when they

attempted to bury the suspicious trading and impede Ms. Johnson’s investigation and

reporting thereof, including by terminating her employment.

       363.   Pre-suit demand is excused because the Board took no action in response to

Ms. Johnson’s letters informing them that evidence she reviewed suggested that the

Officer Defendants (a) may have committed and conspired to commit insider trading and

(b) terminated her employment in violation of the securities, anti-discrimination, and

common laws.

       364.   The wrongful termination of Ms. Johnson’s employment has already

caused National significant harm.

       365.   By the wrongful conduct alleged above, the Officer Defendants have caused

National significant damages exceeding $15,000, including damage to its stock price and

market capitalization, and suffered damage to its corporate image and goodwill.

       366.   Damages also include the cost of defending National against government

investigations and the penalties, fines, and other liabilities associated with those

investigations, including the loss of licenses necessary to operate National’s business.

       367.   As a result of the misconduct alleged herein, the Officer Defendants are

liable to National.

       368.   The Officer Defendants’ continuing violations of their fiduciary duties

should be enjoined.




                                            56
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 60 of 76



                                    COUNT II
   Breach of Fiduciary Duty – Defendants Mullen, Singer, Hume, Gary, Fagenson,
                               Michas, and Creagh

       369.   Ms. Johnson repeats the previous allegations as if set forth herein.

       370.   The Director Defendants owed fiduciary duties to National, including

duties of loyalty, good faith, fair dealing, due care, candor, and oversight in managing

and administering National’s affairs.

       371.   The Director Defendants knowingly, intentionally, and fraudulently

violated and breached their fiduciary duties of good faith, fair dealing, loyalty, due care,

candor, and oversight.

       372.   The Director Defendants have duties to National and its stockholders to

establish and maintain adequate internal controls to ensure that National was operated

in a prudent and lawful manner.

       373.   The Director Defendants have affirmative obligations to maintain an

internal control system that uncovers wrongdoing and to act when informed of

wrongdoing.

       374.   Moreover, the Director Defendants have duties to ensure that at all times,

National, its officers, and its directors comply with the law.

       375.   The Director Defendants engaged in a sustained and systematic failure to

properly exercise their fiduciary duties.

       376.   At all relevant times, the Director Defendants prioritized Fortress and

Messrs. Rosenwald and Weiss over National.




                                             57
     Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 61 of 76



       377.    After Reuters published its August 2018 exposé of National’s disloyalty,

National’s stock price immediately dropped.

       378.    It did not recover before B. Riley purchased Fortress’s interest in National

for $3.25 per share—the exact same price that Fortress had paid over two years prior.

       379.    If not for Director Defendants’ loyalty to Fortress over National and the

revelation thereof, National would have been worth significantly more than was realized

in its sale price to B. Riley.

       380.    Although National’s stock rose after B. Riley completed its acquisition, the

fact that National continues to serve Fortress first—B. Riley lacks the power to appoint

Directors or Officers, and thus to effect any change at all—continues to damage

National’s value.

       381.    Pre-suit demand is excused because demand would be futile.

       382.    By the wrongful conduct alleged herein, the Director Defendants have

caused National significant damages exceeding $15,000, including damage to its stock

price and market capitalization, and suffered damage to its corporate image and

goodwill.

       383.    Damages also include the cost of defending National against government

investigations and the penalties, fines, and other liabilities associated with those

investigations, including the loss of licenses necessary to operate National’s businesses.

       384.    As a result of the misconduct alleged herein, the Director Defendants are

liable to National.

       385.    The Director Defendants’ continuing violations of duty should be enjoined.




                                            58
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 62 of 76



                                      COUNT III
    Retaliation in Violation of the Sarbanes–Oxley Act – Defendants NSC, NAM,
                                 Mullen, and Worman

       386.   Ms. Johnson repeats the previous allegations as if set forth herein.

       387.   Sarbanes–Oxley prohibits employers from, inter alia, discharging an

employee because she discloses possible illegal activity to the SEC.

       388.   Defendants Mullen and Worman terminated Ms. Johnson’s employment

with Defendants NSC and NAM almost immediately after she concluded her review of

the Mullen Trades and presented her findings to NFS.

       389.   Defendants Mullen and Worman, acting on behalf of Defendants NSC and

NAM, did so in order to punish Ms. Johnson for complying with the securities laws and

to hinder NSC’s, FINRA’s, and the SEC’s investigations of the Mullen Trades.

       390.   Furthermore, Defendants Mullen and Worman selected a different

termination date for Ms. Johnson than for the rest of her team in an attempt to prevent

Ms. Johnson from complying with FINRA rules and NSC WSPs that required her to

report her investigation to FINRA by March 31, 2019.

       391.   In March 2019, Ms. Johnson reported the Mullen Trades, and Defendants’

subsequent wrongful activity retaliating against and attempting to interfere with Ms.

Johnson’s compliance with the securities laws and regulations, to the SEC’s Office of the

Whistleblower.

       392.   Defendants NSC, NAM, Mullen, and Worman violated Sarbanes–Oxley’s

anti-retaliation provisions.




                                            59
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 63 of 76



       393.   The Court should award Ms. Johnson all relief necessary to make her whole,

including back pay, front pay, special damages, attorneys’ fees, and costs.

                                      COUNT IV
      Retaliation in Violation of the Dodd–Frank Act – Defendants NSC, NAM,
                                 Mullen, and Worman

       394.   Ms. Johnson repeats the previous allegations as if set forth herein.

       395.   Dodd–Frank prohibits employers from, inter alia, discharging an employee

because she discloses possible illegal activity to the SEC. 15 U.S.C. § 78u-6(h).

       396.   Defendants Mullen and Worman terminated Ms. Johnson’s employment

with Defendants NSC and NAM almost immediately after she concluded her review of

the Mullen Trades and presented her findings to NFS.

       397.   Defendants Mullen and Worman, acting on behalf of Defendants NSC and

NAM, did so in order to punish Ms. Johnson for complying with the securities laws and

in anticipation of her reporting those violations to the SEC.

       398.   Furthermore, Defendants Mullen and Worman selected a different

termination date for Ms. Johnson than for the rest of her team in an attempt to prevent

Ms. Johnson from complying with FINRA rules and NSC WSPs that required her to

report her findings to FINRA.

       399.   In March 2019, Ms. Johnson reported the Mullen Trades, and Defendants’

subsequent wrongful activity retaliating against and attempting to interfere with Ms.

Johnson’s compliance with the securities laws, to the SEC’s Office of the Whistleblower.

       400.   Defendants NSC, NAM, Mullen, and Worman violated Dodd–Frank’s anti-

retaliation provisions.



                                             60
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 64 of 76



      401.   In doing so, NSC, NAM, Mullen, and Worman caused Ms. Johnson

damages entitling her to no less $10 million—200% of the minimum cash compensation

she would have earned had she retired with National, NSC, and NAM, as promised by

Defendant Mullen—and compensation for litigation costs, and expert witness fees, and

reasonable attorneys’ fees.

                                   COUNT V
 Aiding & Abetting Dodd–Frank Retaliation – Defendants National, Groeneveld,
Ortega, Kageff, Singer, Hume, Gary, Fagenson, Michas, Creagh, and John Does 1–10

      402.   Ms. Johnson repeats the previous allegations as if set forth herein.

      403.   Defendants National, Groeneveld, Ortega, Kageff, Singer, Hume, Gary,

Fagenson, Michas, Creagh, and John Does 1–10 (the “Abettor Defendants”) aided and

abetted the violations of Dodd–Frank committed by Defendants NSC, NAM, Mullen, and

Worman.

      404.   Defendants Groeneveld, Ortega, and Kageff not only worked to facilitate

and bury Defendant Mullen’s suspicious trading of TGTX, but also impeded Ms.

Johnson’s investigation of the Mullen Trades and, upon information and belief, told

Defendant Mullen that Ms. Johnson was investigating the Mullen Trades.

      405.   If not for Defendant Mullen’s knowledge of Ms. Johnson’s investigation, he

would not have terminated her employment, let alone in the manner he did.

      406.   Furthermore, Defendants Worman, Hume, Gary, Fagenson, Michas, and

Creagh all aided and abetted the wrongful termination by refusing to intercede or take

any action after Ms. Johnson informed them of the Mullen Trades and the other illicit




                                           61
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 65 of 76



activity surrounding Defendants Mullen’s and Worman’s announcement that her

employment would be terminated.

       407.   Therefore, the Abettor Defendants violated Dodd–Frank’s anti-retaliation

provisions.

       408.   In doing so, the Abettor Defendants caused Ms. Johnson damages entitling

her to no less $10 million—200% of the minimum cash compensation she would have

earned had she retired with National, NSC, and NAM, as promised by Defendant

Mullen—and compensation for litigation costs, and expert witness fees, and reasonable

attorneys’ fees.

                                   COUNT VI
Aiding & Abetting Sarbanes–Oxley Retaliation – Defendants National, Groeneveld,
Ortega, Kageff, Singer, Hume, Gary, Fagenson, Michas, Creagh, and John Does 1–10

       409.   Ms. Johnson repeats the previous allegations as if set forth herein.

       410.   The Abettor Defendants aided and abetted the violations of Sarbanes–

Oxley committed by Defendants NSC, NAM, Mullen, and Worman.

       411.   Defendants Groeneveld, Ortega, and Kageff not only worked to facilitate

and bury Defendant Mullen’s suspicious trading of TGTX, but also impeded Ms.

Johnson’s investigation of the Mullen Trades and, upon information and belief, told

Defendant Mullen that Ms. Johnson was investigating the Mullen Trades.

       412.   If not for Defendant Mullen’s knowledge of Ms. Johnson’s investigation,

Ms. Johnson’s employment would not have been terminated.

       413.   Furthermore, Defendants Worman, Hume, Gary, Fagenson, Michas, and

Creagh all aided and abetted the wrongful termination by refusing to intercede or take



                                            62
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 66 of 76



any action after Ms. Johnson informed them of the Mullen Trades and the other illicit

activity surrounding Defendant Mullen’s and Worman’s announcement that her

employment would be terminated.

        414.    Therefore, the Abettor Defendants violated Sarbanes–Oxley’s anti-

retaliation provisions.

        415.    The Court should award Ms. Johnson all relief necessary to make her whole,

including back pay, front pay, special damages, attorneys’ fees, and costs.

                                   COUNT VII
               Common-Law Wrongful Termination - Defendants NSC, NAM,
                               Mullen, and Worman

        416.    Ms. Johnson repeats the previous allegations as if set forth herein.

        417.    Washington and New York common law both recognize public-policy

exceptions to the at-will employment doctrine.

        418.    Employers may not terminate employees in order to prevent their

employees from complying with the law.

        419.    In addition, neither state allows employers to terminate employment in

discrimination against age and / or sex.

        420.    Ms. Johnson was an at-will employee of Defendants NSC and NAM.

        421.    However, Defendants Mullen and Worman caused her NSC and NAM

employment to be terminated in order to prevent her from complying with the securities

laws.

        422.    In addition, and / or in the alternative, Defendants Mullen and Worman

terminated Ms. Johnson in discrimination against her age and / or sex.



                                              63
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 67 of 76



       423.   By wrongfully terminating Ms. Johnson’s employment, Defendants NSC,

NAM, Mullen, and Worman have damaged her in an amount to be determined at trial,

estimated to be no less than $5 million.

                                  COUNT VIII
Civil Conspiracy – Defendants Mullen, Worman, Groeneveld, Ortega, Kageff, Singer,
                    Hume, Gary, Fagenson, Michas, and Creagh

       424.   Ms. Johnson repeats the previous allegations as if set forth herein.

       425.   The termination of Ms. Johnson’s employment with NAM and NSC was

wrongful.

       426.   As alleged above, Defendants Mullen, Worman, Groeneveld, Ortega,

Kageff, Singer, Hume, Gary, Fagenson, Michas, and Creagh all were aware that the

decision to terminate Ms. Johnson’s employment was wrongful, but they facilitated it

anyway.

       427.   Defendants Groeneveld, Ortega, and Kageff not only worked to facilitate

and bury Defendant Mullen’s suspicious trading of TGTX, but also impeded Ms.

Johnson’s investigation of the Mullen Trades and, upon information and belief, told

Defendant Mullen that Ms. Johnson was investigating the Mullen Trades.

       428.   If not for Defendant Mullen’s knowledge of Ms. Johnson’s investigation—

which she conducted discreetly and upon request by NFS—Ms. Johnson’s employment

would not have been terminated.

       429.   Furthermore, Defendants Worman, Hume, Gary, Fagenson, Michas, and

Creagh all facilitated and enabled the wrongful termination by refusing to intercede or

take any action after Ms. Johnson informed them of the Mullen Trades and the other illicit




                                            64
       Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 68 of 76



activity surrounding Defendant Mullen’s and Worman’s announcement that her

employment would be terminated.

        430.   By conspiring to fire Ms. Johnson, the Abettor Defendants have damaged

her in an amount to be determined at trial, estimated to be no less than $5 million.

                                      COUNT IX
                             Equal Pay Act – NSC and NAM

        431.   Ms. Johnson repeats the previous allegations as if set forth herein.

        432.   The Equal Pay Act, 29 U.S.C. § 206(d)(1), prohibits employers from paying

employees less on the basis of sex.

        433.   NSC and NAM paid Ms. Johnson less than similarly-situated male

employees because she is a woman.

        434.   Mr. Chaffee is far less qualified for the CCO position than Ms. Johnson ever

was.

        435.   NSC and NAM could not even replace Ms. Johnson with just Mr. Chaffee:

instead, Messrs. Chaffee and Runkle split Ms. Johnson’s former duties while, upon

information and belief, earning significantly more than she ever did.

        436.   Upon information and belief, NSC and NAM are compensating Messrs.

Chaffee and Runkle at higher rates (particularly when viewed against his inferior

qualifications and fewer responsibilities) than they did Ms. Johnson, because they are

male.

        437.   Upon information and belief, NSC and NAM generally compensate men at

higher rates than they do women.




                                             65
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 69 of 76



      438.   By violating the Equal Pay Act, NSC and NAM have damaged Ms. Johnson

in an amount to be determined at trial.

                                        COUNT X
               Title VII of the Civil Rights Act of 1964 – NSC and NAM

      439.   Ms. Johnson repeats the previous allegations as if set forth herein.

      440.   Title VII prohibits employers from discriminating against employees on the

basis of sex and gender.

      441.   NSC and NAM subjected Ms. Johnson and other employees to a sex- and

gender-hostile work environment.

      442.   In addition, NSC and NAM terminated Ms. Johnson’s employment because

she was a woman and had found strong evidence that Defendant Mullen and other male

executives had violated the securities laws.

      443.   Defendant Mullen and his cabal of male executives and board members

acted in concert to wrongfully fire Ms. Johnson because she was a female executive and

threatened National’s “Boca Boys” club.

      444.   By violating Title VII, NSC and NAM have damaged Ms. Johnson in an

amount to be determined at trial.




                                               66
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 70 of 76



                                   COUNT XI
           Age Discrimination in Employment Act of 1967 – NSC and NAM

       445.    Ms. Johnson repeats the previous allegations as if set forth herein.

       446.    The ADEA prohibits employers from discriminating against employees on

the basis of age.

       447.    NSC and NAM terminated Ms. Johnson’s employment on or around March

29, 2019, when she was 55 years old.

       448.    NSC and NAM replaced Ms. Johnson with a man who is approximately ten

years younger than she and who lacks the experience and licenses to step into Ms.

Johnson’s shoes at NSC, a FIRNA-regulated broker–dealer, and NAM, an SEC-registered

investment adviser.

       449.    NSC and NAM regularly discriminated against other older female

employees as well, including the department head discussed supra who was replaced

with the Younger Executive, who was approximately 20 years younger than her

predecessor.

       450.    By violating the ADEA, NSC and NAM have damaged Ms. Johnson in an

amount to be determined at trial.




                                             67
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 71 of 76



                                  COUNT XII
              Washington Law Against Discrimination – NSC and NAM

       451.   Ms. Johnson repeats the previous allegations as if set forth herein.

       452.   The Washington Law Against Discrimination (“WLAD”) prohibits

employers from discriminating on the basis of, inter alia, age and / or sex.

       453.   As discussed supra, NSC and NAM created a hostile work environment for

female, particularly older female, employees.

       454.   As discussed supra, NSC and NAM’s termination of Ms. Johnson was

motivated by her age and / or sex.

       455.   NSC and NAM replaced Ms. Johnson with a younger and less-qualified

man.

       456.   Upon information and belief, NSC and NAM paid Ms. Johnson less than

her underqualified replacement and other similarly-situated male employees.

       457.   By violating the WLAD, NSC and NAM have damaged Ms. Johnson in an

amount to be determined at trial.




                                            68
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 72 of 76



                                     COUNT XIII
              Seattle Fair Employment Practices Ordinance – NSC and NAM

       458.    Ms. Johnson repeats the previous allegations as if set forth herein.

       459.    The Seattle Fair Employment Practices Ordinance (“SFEPO”), Seattle Mun.

Code § 14.04, prohibits employers from discriminating against employees on the basis of,

inter alia, age, sex, and gender identity.

       460.    As discussed supra, NSC and NAM created a hostile work environment for

female, particularly older female, employees.

       461.    As discussed supra, NSC and NAM’s termination of Ms. Johnson was

motivated by her age and sex.

       462.    NSC and NAM replaced Ms. Johnson with a younger and less-qualified

man.

       463.    Upon information and belief, NSC and NAM paid Ms. Johnson less than

her less-qualified replacement and other similarly-situated male employees.

       464.    By violating the SFEPO, NSC and NAM have damaged Ms. Johnson in an

amount to be determined at trial.

                          Punitive Damages and Attorneys’ Fees

       465.    Ms. Johnson repeats the previous allegations as if set forth herein.

       466.    Defendants’ conduct is egregious and should shock the conscience of all

reasonable people.

       467.    To deter others from engaging in similarly conscience-shocking behavior

and punish Defendants for their misconduct, Defendants should be held accountable for

their blatantly false, intentional, and/or reckless acts.


                                              69
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 73 of 76



      468.   Ms. Johnson seeks no less than $20 million in punitive damages, as well as

reimbursement of all costs and attorneys’ fees incurred herein.

                                 RELIEF REQUESTED

             WHEREFORE, Ms. Johnson requests the following relief:

              (i)   A determination that Counts I and II comprise a proper
      derivative action and that demand on the Director Defendants is excused
      as futile;

              (ii)    A finding that Defendants Mullen, Worman, Groeneveld,
      Ortega, Kageff, Singer, Hume, Gary, Fagenson, Michas, and Creagh
      (collectively, the “Individual Defendants”) breached their fiduciary duties;

             (iii) An award against all of the Individual Defendants and in
      favor of National for the amount of all damages sustained by National as a
      result of the Individual Defendants’ breaches of fiduciary duties and unjust
      enrichment, including any and all damages compensable by law, as well as
      disgorgement of all profits, benefits, and other compensation that the
      Individual Defendants obtained because of the misconduct alleged herein,
      together with pre-and post-judgment interest, in an amount exceeding
      $15,000;

             (iv) An order directing the Director Defendants to take necessary
      actions to enhance National’s governance to comply with applicable laws
      and to protect National, its stockholders, its customers, and its employees
      from repeating the harms described herein;

              (v)      for Counts III–XIII, damages in an amount to be determined
      at trial, totaling no less than $10 million; and

              (vi) punitive damages in an amount of no less than $20 million; all
      costs and attorneys’ fees; incidental and consequential relief; and all other
      relief that the Court finds just and proper.




                                           70
Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 74 of 76



                             JURY DEMAND

 Ms. Johnson demands a trial by jury.


                                         GUSRAE KAPLAN NUSBAUM PLLC

                                         /s/Ryan Whalen
                                         Ryan Whalen
                                         Kari Parks
                                         120 Wall Street
                                         New York, New York 10005
                                         (212) 269-1400
                                         rwhalen@gusraekaplan.com
                                         kparks@gusraekaplan.com

                                         Attorneys for Plaintiff Kay Johnson


 Dated: February 2, 2020
        New York, New York




                                    71
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 75 of 76



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KAY JOHNSON, both individually and
derivatively on behalf of NATIONAL
HOLDINGS CORPORATION,

                            Plaintiff,          No. 19-cv-6197 LTS-OTW

              v.
                                                VERIFICATION OF KAY JOHNSON
NATIONAL SECURITIES
CORPORATION, NATIONAL ASSET
MANAGEMENT, INC., NATIONAL
HOLDINGS CORPORATION,
MICHAEL MULLEN, GLENN
WORMAN, BILLY GROENEVELD,
DANIEL ORTEGA, RENE KAGEFF,
MICHAEL SINGER, DANIEL HUME,
JEFFREY GARY, ROBERT FAGENSON,
ATHANASSIOS MICHAS A/K/A
NASSOS MICHAS, BARBARA
CREAGH, and JOHN DOES 1–10,

                            Defendants,
       and

NATIONAL HOLDINGS
CORPORATION,

                     Nominal Defendant.



      Pursuant to 28 U.S.C. § 1746, I, Kay Johnson, declare as follows:

      1.     I am the plaintiff in the above-captioned action.

      2.     As stated in the Complaint, I have been a shareholder of National

Holdings Corporation continuously since before the fiduciary wrongdoing and




                                           72
    Case 1:19-cv-06197-LTS-OTW Document 73 Filed 02/14/20 Page 76 of 76



breaches underlying the complaint began and will continue to hold National Holdings

Corporation shares at all times relevant to this action.

       3.     I have retained counsel in connection with this litigation.

       4.     I have reviewed the Complaint and I am familiar with the allegations in

the Complaint.

       5.     To the extent that the allegations in the Complaint concern me and events

for which I was present, I know those allegations to be true and correct.

       6.     To the extent that the allegations in the Complaint concern parties other

than me, I believe those allegations to be true and correct.

       I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.
       Executed on February 2, 2020.


                                                           /s/ Kay Johnson
                                                           Kay Johnson




                                             73
